Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/26/2021 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over "The effect of Ag incorporation on the phase stability, crystallinity and band structure on the (Cu,Ag)2ZnSn(S,Se)4 kesterite solar cells" to Wei, and further in view of US PGPub 2014/0264708 to Van Duren (of record) and US PGPub 2012/0193349 to Callahan.
	Regarding claims 1, 3, 4, 9, and 10, the structural limitations required by the claim are considered to include an absorber film formed on a substrate having a composition of Ag-xZnySn(S,Se)z, wherein 1.7 < x < 2.2, 0.9 < y < 1.3, and 3.5 < z < 4.5, wherein the absorber film has an average grain size of from about 0.5 micrometers to about 4 micrometers. Further, the limitation that the absorber film has the claimed composition is interpreted within the broadest reasonable interpretation that at least a portion of a nonuniform layer has the claimed composition. Additionally, within the broadest reasonable interpretation, a uniform layer may have an average composition which reads on that claimed. Other interpretations are also possible within the broadest reasonable interpretation.
	Further, the recitation that the secondary phases comprising Ag2Se, Ag6SnSe8, and combinations thereof are absent from the absorber film is considered a negative limitation. MPEP §2173.05(i). Finally, the limitation that the absorber film is a single-phase AZTSSe material, and wherein the single-phase AZTSSe material comprises both S and Se, is a positively recited structural limitation. 
Wei teaches an absorber film (I. INTRODUCTION) formed on a substrate (each layer described in I. INTRODUCTION and II. EXPERIMENTAL PROCEDURES is formed on a Mo coated SLG substrate) having a composition of Ag1.8Zn-1.1Sn(S,Se)4, wherein secondary phases comprising Ag2Se, Ag6SnSe8, and combinations thereof are absent from the absorber film (the film of Figs. 2(a), 2(e) comprises ZnSe, but lacks Ag8SnS6/ Ag8SnSe6; see III. RESULTS AND DISCUSSION), and a conductive layer (Mo coating) on the substrate over which the absorber film is disposed. 
Wei specifically teaches that a ZnSe phase is present upon formation of the absorber film, but that it is found only one side (right column of second page: “Since the result of grazing incidence angle XRD showed no diffraction signal from ZnSe, remaining ZnSe was exist at the bottom side.”). Therefore the absorber film is a single phase AZTSSe material. Additionally, the absorber film comprises both S and Se, as the precursor film (“Mo/ZnS (240 nm)/Ag2Se (320 nm)/SnS2 (280 nm)” comprises both elements). 
Although Wei does not specifically recite an average grain size of the absorber film, it is clear to a person having ordinary skill in the art from the photograph of Fig. 1(e) that substantially all of the grains of at least a portion of the absorber film are under 5 micrometers in size (smaller than the scale bar), and over 0.5 micrometers in size (larger than a division of the scale bar). A skilled artisan would necessarily understand the absorber film to have an average grain size in the range of from about 0.5 micrometers to about 4 micrometers. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Alternatively, Van Duren teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the grain size and grain size distribution, as those parameters are known to affect the performance of an absorber film (¶0016, 0064, 0109, 0158).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
The limitations that the film is formed on a substrate by: i) contacting the substrate with an Ag source, a Zn source, a Sn source, and at least one of an S source and an Se source under conditions sufficient to form the absorber film on the substrate with the claimed composition, and including an Ag source that is from about 10% to about 30% greater than is needed to achieve the composition, ii) annealing the absorber film, and iii) removing excess Ag, if any, from the absorber film are product-by-process limitations. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113.I.
Wei teaches deposition of sources, followed by an anneal. Since Wei teaches the structural limitations of the instant claim, the reference is deemed to be anticipatory. In the event any differences can be shown for the product through the process of the claimed as opposed to the process of Wei, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.
Wei does not teach that the conductive layer on the substrate over which the absorber film is disposed comprises a transparent conducting oxide. Callahan, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute a transparent conducting oxide for Wei’s material in devices that employ such an absorber layer (¶0029, 0038). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Per claim 3, modified-Wei teaches the limitations of claim 1. The limitation that excess Ag is removed using a claimed etchant is a product-by-process limitation, and is anticipated or rendered obvious by the references for the same reasons as stated above.
Per claim 4, modified-Wei teaches the limitations of claim 1. Wei teaches that the substrate of that reference is a glass substrate (right column of first page recites an “SLG” substrate, which a skilled artisan would recognize as “soda-lime glass”). Additionally, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the substrate as plastic, metal foils, or ceramic, as Callahan teaches that such substrates are suitable alternatives to soda-lime glass (¶0025).
Per claim 9, modified-Wei teaches the limitations of claim 1. Wei teaches that a transparent conducting oxide conventionally used in devices incorporating absorber layers of that reference is aluminum-doped zinc oxide (left column of second page). Further, Callahan teaches that an appropriate transparent conducting oxide to be substituted for the material of Wei includes an alloy of tin oxide and indium oxide (¶0063). Finally, Van Duren teaches that suitable transparent conducting oxide materials include fluorinated tin oxide and tin-doped indium oxide (¶0082, 0086). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a claimed material as the transparent conducting oxide of modified-Wei, as such materials are known to be conventionally used with such absorber layers. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Per claim 10, modified-Wei teaches the limitations of claim 1. Wei does not teach a thickness of the conductive layer. Van Duren teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art a conductive layer comprised of a transparent conducting oxide to have a thickness of 0.25 to 1 microns in thickness in order to function properly (¶0082, 0086).

Claims 11-16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei, and further in view of US PGPub 2013/0276888 to Munteanu.
Regarding claims 11-16, 20, and 21, Wei teaches a solar cell comprising
a substrate (each layer described in I. INTRODUCTION and II. EXPERIMENTAL PROCEDURES is formed on a Mo coated SLG substrate)
a conductive layer (Mo coating) on the substrate
an absorber layer on the conductive layer having a composition of Ag1.8Zn-1.1Sn(S,Se)4, wherein secondary phases comprising Ag2Se, Ag6SnSe8, and combinations thereof are absent from the absorber film (the film of Figs. 2(a), 2(e) comprises ZnSe, but lacks Ag8SnS6/ Ag8SnSe6; see III. RESULTS AND DISCUSSION)
a buffer layer on the absorber layer
a transparent front contact on the buffer layer (left column of second page). 
Wei specifically teaches that a ZnSe phase is present upon formation of the absorber film, but that it is found only one side (right column of second page: “Since the result of grazing incidence angle XRD showed no diffraction signal from ZnSe, remaining ZnSe was exist at the bottom side.”). Therefore the absorber film is a single phase AZTSSe material. Additionally, the absorber film comprises both S and Se, as the precursor film (“Mo/ZnS (240 nm)/Ag2Se (320 nm)/SnS2 (280 nm)” comprises both elements). 
Although Wei does not specifically recite an average grain size of the absorber film, it is clear to a person having ordinary skill in the art from the photograph of Fig. 1(e) that substantially all of the grains of at least a portion of the absorber film are under 5 micrometers in size (smaller than the scale bar), and over 0.5 micrometers in size (larger than a division of the scale bar). A skilled artisan would necessarily understand the absorber film to have an average grain size in the range of from about 0.5 micrometers to about 4 micrometers. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Alternatively, Munteanu teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the grain size, as those parameters are known to affect the performance of an absorber film (¶0020).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claims 11, 12, and 21, Wei teaches that the material of the buffer layer is CdS. Munteanu teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute p-type molybdenum disulfide, molybdenum diselenide, or aluminum phosphide for CdS in a solar cell comprising a similar absorber layer (¶0028). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Per claims 13 and 14, modified-Wei teaches the limitations of claim 11. Wei teaches that a metal contact comprised of aluminum (“evaporated Al top electrode”, left column of second page) is on the transparent front contact. While Wei does not specifically disclose that more than one metal contact is on the transparent front contact, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form multiple metal contacts, as it would have merely required the duplication of parts. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Per claims 15 and 16, modified-Wei teaches the limitations of claim 11. The conductive layer comprises a metal containing material comprising molybdenum (Mo coating, right column of first page). 
Per claim 20, modified-Wei teaches the limitations of claim 11. The transparent front contact comprises a transparent conductive oxide that is aluminum doped zinc oxide (left column of p. 2).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Munteanu as applied to claim 11 above, and further in view of Callahan.
Regarding claims 17 and 18, modified-Wei teaches the limitations of claim 1. Wei does not teach that the conductive layer comprises a transparent conducting oxide. Callahan, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to substitute a transparent conducting oxide for Wei’s material in devices that employ such an absorber layer (¶0029, 0038). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Wei teaches that a transparent conducting oxide conventionally used in devices incorporating absorber layers of that reference is aluminum-doped zinc oxide (left column of second page). Further, Callahan teaches that an appropriate transparent conducting oxide to be substituted for the material of Wei includes an alloy of tin oxide and indium oxide (¶0063). Finally, Munteanu teaches that suitable transparent conducting oxide materials include fluorinated tin oxide or tin-doped indium oxide (¶0050). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a claimed material as the transparent conducting oxide of modified-Wei, as such materials are known to be conventionally used with such absorber layers. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei and Munteanu as applied to claim 11 above, and further in view of US PGPub 2015/0087107 to Hiraga (of record).
Regarding claim 19, modified-Wei teaches the limitations of claim 11. Wei does not teach the thickness of the conductive layer. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the thickness of the conductive layer with a thickness from 0.1 micrometers to 1000 micrometers, as Hiraga teaches that such layers conventionally have that range of thicknesses (¶0016). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726